Case 20-02090-GLT     Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32      Desc Main
                              Document      Page 1 of 173


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                    ) Case No. 20-21595-GLT
Majestic Hills, LLC,                      )
        Debtor,                           ) Chapter 11
Christopher Phillips and Elizabeth        )
Phillips,                                 ) Adversary No. 20-02090-GLT
        Plaintiffs,                       )
vs.                                       ) Related to Document No. 1
NVR, Inc. d/b/a Ryan Homes,               )
        Defendant,                        ) Document No. 3
vs.                                       )
Majestic Hills, LLC; Joseph N. DeNardo )
d/b/a J.N.D. Properties; Shari DeNardo; )
Pennsylvania Soil and Rock                )
Incorporated; Mark R. Brashear; Alton )
Industries, Inc.; and Strnisha Excavation )
Inc.,                                     )
        Additional Defendants.            )

                  EXHIBIT “A” TO NOTICE OF REMOVAL OF
             STATE COURT CIVIL ACTION TO BANKRUPTCY COURT

      Attached is the Complaint for Declaratory Judgment against NVR, Inc. d/b/a Ryan

Homes filed by Christopher Phillips and Elizabeth Phillips in the Court of Common Pleas

of Washington County on January 22, 2019.

                                        Respectfully Submitted,


DATE: June 2, 2020                      BY: /s/ Donald R. Calaiaro
                                        Donald R. Calaiaro, PA I.D. #27538
                                        dcalaiaro@c-vlaw.com

                                        CALAIARO VALENCIK
                                        938 Penn Avenue, Suite 501
                                        Pittsburgh, PA 15222-3708
                                        (412) 232-0930
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 2 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 3 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 4 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 5 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 6 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 7 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 8 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 9 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 10 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 11 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 12 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 13 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 14 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 15 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 16 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 17 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 18 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 19 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 20 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 21 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 22 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 23 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 24 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 25 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 26 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 27 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 28 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 29 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 30 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 31 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 32 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 33 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 34 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 35 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 36 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 37 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 38 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 39 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 40 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 41 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 42 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 43 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 44 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 45 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 46 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 47 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 48 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 49 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 50 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 51 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 52 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 53 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 54 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 55 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 56 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 57 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 58 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 59 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 60 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 61 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 62 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 63 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 64 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 65 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 66 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 67 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 68 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 69 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 70 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 71 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 72 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 73 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 74 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 75 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 76 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 77 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 78 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 79 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 80 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 81 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 82 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 83 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 84 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 85 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 86 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 87 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 88 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 89 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 90 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 91 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 92 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 93 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 94 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 95 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 96 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 97 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 98 of 173
Case 20-02090-GLT   Doc 3    Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document     Page 99 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 100 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 101 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 102 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 103 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 104 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 105 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 106 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 107 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 108 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 109 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 110 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 111 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 112 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 113 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 114 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 115 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 116 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 117 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 118 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 119 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 120 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 121 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 122 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 123 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 124 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 125 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 126 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 127 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 128 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 129 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 130 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 131 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 132 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 133 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 134 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 135 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 136 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 137 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 138 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 139 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 140 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 141 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 142 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 143 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 144 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 145 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 146 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 147 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 148 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 149 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 150 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 151 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 152 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 153 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 154 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 155 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 156 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 157 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 158 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 159 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 160 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 161 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 162 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 163 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 164 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 165 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 166 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 167 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 168 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 169 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 170 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 171 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 172 of 173
Case 20-02090-GLT   Doc 3     Filed 06/02/20 Entered 06/02/20 22:02:32   Desc Main
                            Document      Page 173 of 173
